Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 6, the language “the application” appears which lacks proper antecedent basis. There is no “application” previously defined. Additionally there is no nexus between the manufacture of the “thermal back end sized for the application” and the rest of the vascular composite. Applicant should recite that the thermal back end is associated with the vascular composite in some meaningful way so that it is clear what it has to do with the remaining processing claimed. Without such, it is not clear what the manufactured thermal back end has to do with and how it is used in combination with the vascular composite and the working fluid therein.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coppola et al (the article entitled “Survival of actively cooled microvascular polymer matrix composites under sustained thermomechanical loading”) in view of Torres Sepulveda et al (US 2011/0001013).
Coppola et al provided for forming a vascular composite by laying up plies of resin impregnated unidirectional fiber plies on a tool and placing sacrificial material shaped to the desired network geometry on the plies followed by laying up additional plies of unidirectional composite material over the lower plies and sacrificial material. the arrangement was subject to curing and the sacrificial material was removed from the laminated assembly. Those skilled in the art were well versed in the use of the use of wet layup and/or film adhesion to secure composite plies of resin impregnated unidirectional fibers together and such is taken as well known and conventional in the art. The reference to Coppola additionally provided for a fluid pathway for which one filled a fluid into (a working fluid) which was responsible for regulating the thermal system (cooling fluid was passed through the microvascular assembly to cool the composite in order to see if thermal degradation (response) could be reduced. The reference never expressed that one employed a two-phase operation with the working fluid in order to achieve isothermalization. 
In a thermal control system, it was well understood to employ a two-phase operation of a working fluid in the system in order to control the heat transfer therein as expressed by Torres Sepulveda et al (see paragraphs [0012]-[0017]). The use of the two phase operation incorporated a pump and condenser (heat exchanger) within the fluid loop in order to circulate the fluid through the paths in the thermal management system. As the reference to Coppola et al desired to provide for thermal management of the arrangement, it would have bene obvious to one of ordinary skill in the art at the time the invention was made to employ a thermal back end which included a pump and a condenser in order to regulate the temperature of the thermal system wherein the arrangement provided for a two-phase working fluid operation as suggested by Torres Sepulveda et al in the composite thermal management system having a vascular arrangement therein for fluid flow as taught by Coppola et al. 
With respect to claim 2, the reference to Coppola et al taught the manufacture techniques used to make the vascular composite including the use of sacrificial fiber therein. Regarding claim 4, the layup of wet composite material and/or the use of adhesive films for securing the same together was taken as conventional and well known in the art of making a fiber reinforced composite. Regarding claim 5, the reference to Torres Sepulveda et al suggested one skilled in the art would have included a pump and a heat exchanger (a condenser) in the fluid path of the thermal management system. 
Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
None of the prior art of record taught or suggested the pre-curing of an adhesive film upon the sacrificial material to retain the same in place during curing of the vascular composite as claimed in claim 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746